PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/238,442
Filing Date: 01/02/2019
Appellant(s): Lacey, Thomas



__________________
Roosevelt V. Segarra (Reg. # 60,730
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [10/02/2020].

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the office action dated 04/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) RESPONSE TO ARGUMENTS
I. 	Claims 2-15 rejected under 35 U.S.C. § 101 as patent-ineligible

A. 	Appellant submits that the claims are directed to a practical application under Step 2A – Prong Two.

Appellant submits that the Office Action has not property satisfied Prong Two of revised Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidelines [2019 Guidelines].  Appeal Brief at 9.  Specifically, Appellant argues the claims improve the functioning of a computer via “providing a type of filter for outlying orders”: 
[Appeal Brief] [Page 9] As seen above, the claimed subject matter improves the functioning of the computer by providing a type of filter for outlying orders. By preventing access to the outlying order, users are protected from "mistakenly attempt[ing] to trade with such an outlying order." (see published application US2019/0213680 at paragraph [0006]). As such, the claims are directed to a practical application and reflects and improvement to the functioning of the computer.  [Emphasis added]

Examiner responds that in regard to Prong 2 of revised Step 2A, 2019 Guidelines states: 
Examiner notes that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 Guidelines at 54.  Guidance directs examiners to evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  2019 Guidelines at 54-55.  As part of the analysis of integration of a judicial exception into a practical application, MPEP 2106.05(a) explains examiners should consider whether a claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2359, 110 USPQ2d 1976, 1984 (2014).  A technical explanation in sufficient detail as to how to implement the invention should be present in the Specification such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).  

Further, the October 2019 Update: Subject Matter Eligibility, [October 2019 Update], at 12, states:
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.

US 20190213680 A1, at [0006], states, inter alia:
[0006] Often, an order having a price that differs by a relatively large amount from the current contra market for the same instrument, which may be referred to as an "outlying order," is promoted to the top of an order stack, such as when no better order is currently present, for example. In some instances, a trader may mistakenly attempt to trade with such an outlying order without realizing the actual price of outlying order, such as when the trader is concentrating only on the fractional number component of existing orders. For example, when an order that has a fractional number component similar to the current market but a whole number (or handle) component that is different from the current market (e.g., one or more points higher or lower than the current market) is promoted to the top of an order stack, traders may place orders attempting to trade with such an outlying order without realizing that the handle of the outlying order differs from the current market. In other words, the trader may have mistakenly viewed or considered only the fractional number component of the outlying order when submitting his order. In any event, the resulting executed trade is typically disadvantageous to the mistaken trader, who may then notify the trading platform of the mistaken trade. The trading platform may then have to undo one or more executed trades with the outlying order, which may require the trading platform to halt trading on the instrument, and which may cost the trading platform or either customer both time and money as a result of the ensuing confusion over whether a trade is to be cancelled or not.. [Emphasis added]

Above-cited portion of the Specification does not include the “filter” much less teach how the functionality of a filter improves the functioning of a computer.  In other words, the alleged improvement of a computer is a statement that is not tied to any particular step in the claims or process described in the Specification or the claims.  Per October 2019 Update, because the Specification does not provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement – examiner does not determine a finding that the Specification teaches and the claims recite an improvement to an existing technology.   Rather, the “filtering” step is an improved business method to mitigate “cost [of]…. both time and money.”  

B. Appellant submits that the claims are significantly more than the abstract idea of “organizing human behavior” and “mathematical relationships.”

Appellant submits that the claims, as an ordered combination, provide significantly more than an abstract idea.  

Examiner responds respectfully that the pending claims are distinguishable from the claims at issue in Bascom.  In Bascom, the patent-eligible claims taught the steps of filtering content retrieved from an Internet computer network.  Although said steps of filtering content were performed by additional elements comprising generic computer, network and Internet components, the court found an inventive concept in the non-conventional and non-generic arrangement of the additional elements (i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  In contrast, the Specification teaches “rendering an alert” based at least on a price comparison to a “first order.”  Individually, the steps are well-understood, routine and conventional steps performed by a “personal computer” or the like.  US 20190213680 A1 at [0026] (“the term " computer" refers to any suitable device operable to accept input, process the input according to predefined rules, and produce output, for example, a personal computer, workstation.”).  Note, courts and/or those in the art have recognized the arrangement of a computer system (i.e., a generic general-purpose computer), to gather, analyze and generate data) as "well-understood, routine and conventional". July 2015 Guidance on Subject Matter Eligibility at 7.   Lastly, neither does Examiner find nor Appellant submit how the arrangement of claim elements is a non-conventional and non-generic arrangement of known conventional elements.  

C. 	Appellant submits that the claims are analogous to the patent-eligible claims in Trading
Technologies v .CQG, et. al.

Appellant submits that the pending claims are patent eligible for the same rationale applied to the claims at issue in Trading Technologies v.CQG, et. al. 675 Fed. Appx. 1001 (Fed Cir. 2017) [Trading Technologies].  

Examiner responds that the ‘304 patent discloses for “[a] method and system for reducing the time it takes for a trader to place a trade when electronically trading on an exchange, thus increasing the likelihood that the trader will have orders filled at desirable prices and quantities.” ’’304 patent, Abstract.  The ‘304 patent describe a trading system in which a graphical user interface “display[s] the market depth of a commodity traded in a market, including a dynamic display for a plurality of bids and for a plurality of asks in the market for the commodity and a static display of prices corresponding to the plurality of bids and asks.”  ’304 patent col. 3, ll. 63–65.  Examiner illustrates the analysis of § 101 with respect to method Claim 1 of the ’304 patent:
A method for displaying market information relating to and facilitating trading of a commodity being traded in an electronic exchange having an inside market with a highest bid price and a lowest ask price on a graphical user interface, the method comprising;

dynamically displaying a first indicator in one of a plurality of locations in a bid display region, each location in the bid display region corresponding to a price level along a common static price axis, the first indicator representing quantity associated with at least one order to buy the commodity at the highest bid price currently available in the market;

dynamically displaying a second indicator in one of a plurality of locations in an ask display region, each location in the ask display region corresponding to a price level along the common static price axis, the second indicator representing quantity associated with at least one order to sell the commodity at the lowest ask price currently available in the market;

displaying the bid and ask display regions in relation to fixed price levels positioned along the common static price axis such that when the inside market changes, the price levels along the common static price axis do not move and at least one of the first and second indicators moves in the bid or ask display regions relative to the common static price axis;

displaying an order entry region comprising a plurality of locations for receiving commands to send trade orders, each location corresponding to a price level along the common static price axis; and 

in response to a selection of a particular location of the order entry region by a single action of a user input device, setting a plurality of parameters for a trade order relating to the commodity and sending the trade order to the electronic exchange.

Claims directed to the “idea of generating a second menu from a first menu and sending the second menu to another location” were held patent-ineligible in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016). Claims directed to the “process of gathering and analyzing information of a specified content, then displaying the results,” without “any particular asserted inventive technology for performing those functions,” were held ineligible in Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). As these cases illustrate, ineligible claims generally lack steps or limitations specific to solution of a problem, or improvement in the functioning of technology.  

For some computer-implemented methods, software may be essential to conduct the contemplated improvements. Enfish, 822 F.3d at 1339 (“Much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes.”). Abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole. Id. at 1336.

Examiner notes that the ‘304 patent and the pending claims both describe and claim a method and system for electronic trading of stocks and similar products.  Further, both the ‘304 patent and the pending claims are directed to improved trading efficiencies via elimination incorrect market orders.  However, the ‘304 teaches features that improve the functioning of the computer via “dynamically displaying a first indicator… in a bid display” and “dynamically displaying a second indicator… in an ask display region.”  Further, the displaying of an order comprises a plurality of locations for receiving commands to send trade orders.  In other words, the display of the ‘304 patent enables interactivity to receive trade orders as well as display indictors at specific portions of a display.  Plainly, the interactivity is embedded in the graphical user interface.  In contrast, the pending claims claim the functionality of the GUI in a generic manner.  For example, the pending claims do not teach regions of a display providing different functionality.  Further, the “order stack” is simply rendered on a display, which said order stack is “ordered”, “sorted”, “removed” and promoted.”  Said promoting step renders “at least one space between the new order and the outlying order.”  There is an absence of such dynamic displaying.  Further, the detecting interaction compromises an alert on a display based on a price calculation and trade execution.  Said feature of displaying an alert is well, understood, routine and conventional as a featured, additional limitation and/or ordered combination.  In other words, the “alert” is a mere display of information on a screen and lacks the dynamic interactive GUI functionality recited in the claims at issue in Trading Technologies. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624       

/TYLER W KNOX/Primary Patent Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.